Case 2:19-cr-00019-LGW-BWC Document 47 Filed 07/13/20 Page 1 of 1

                                                                                              FILED
                                                                                   John E. Triplett, Acting Clerk
                   IN THE UNITED STATES DISTRICT COURT                              United States District Court

                  FOR THE SOUTHERN DISTRICT OF GEORGIA                          By CAsbell at 4:06 pm, Jul 13, 2020

                           BRUNSWICK DIVISION


UNITED STATES OF AMERICA                    )      CR219-19
                                            )
v.                                          )
                                            )
HUGO ROMEU                                  )

                                         ORDER


        Before the Court is a motion for Leave of Absence for counsel of record Loren

 Granoff for the dates of August 5, 2020 – August 26, 2020 and a motion for a

 sentencing date to be set no earlier than mid-September. Upon consideration, the motion

 is hereby GRANTED. Defense counsel is granted Leave of Absence for the requested

 dates of August 5 – August 26, 2020. The Sentencing hearing will be held on Monday,

 September 28, 2020 at 10:00 am at the Federal Courthouse in Brunswick, Ga.



        So ORDERED, this 13 day of              July , 2020.




                                       HONORABLE
                                        ONOORABLE LISA GODBEY WOOD,
                                                               WOOD JUDGE
                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF GEORGIA
